DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on August 19, 2022. 
Claims 1, 3-7, 9-22 are currently pending and have been examined.
Claims 2 and 8 have been canceled by the applicant. 
This action is made FINAL.
The examiner would like to note that this application is being handled by examiner Christine Huynh.

Response to Amendment
The amendment filed August 19, 2022 has been entered. Claims 1, 3-7, 9-22 remain pending in the application. Applicant’s amendments to the Claims have overcome the 101 rejection set forth in the Non-Final Office Action mailed May 18, 2022.

Response to Arguments
Applicant’s arguments, see pages 9-17, filed August 19, 2022, with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1-20 has been withdrawn. 
Applicant’s arguments and amendments, see 17-19, filed August 19, 2022, with respect to the rejection(s) of claim(s) 1, 11, and 16 under 35 U.S.C. 102 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kotake et al. (US 20190239795 A1) and Mahmoud et al. (US 20190197330 A1). Therefore, claims 1, 11, and 16 are rejected under 35 U.S.C. 103. See detailed rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-7, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 20190239795 A1) and Mahmoud et al. (US 20190197330 A1). 
Regarding claims 1, 3-7, and 9-18: 
With respect to claims 1, 11, and 16, Kotake teaches: 
receiving, from at least one sensor, sensor data associated with an environment; (“An example of the sensor for obtaining LoS is represented by a camera and an image processing unit (either integrated or separated from the camera)” [0109]) 
computing, based on the sensor data, a cognitive load associated with a user within the environment; (“FIG. 12 shows how cognitive and emotional states can be measured by way of objective and repeatable measurements… An example of the sensor for obtaining LoS is represented by a camera and an image processing unit (either integrated or separated from the camera), wherein the camera and/or the processing unit are differently set in order to acquire a signal related to the cognitive state (e.g. any one or a combination of the following examples: the position of LoS, the track of LoS, the LoS speed, the speed of following objects by the eye(s), the congestion angle, and/or the angle of field of vision, etc.) or a signal related to the emotion state (any one or a combination of the following examples: size of pupils, number of blinks, etc.).” [0109]) 
computing, based on the sensor data, an affective load associated with an emotional state of the user; (“FIG. 12 shows how cognitive and emotional states can be measured by way of objective and repeatable measurements… image recognition for recognizing facial expressions or patterns of facial expressions that are associated to a certain emotional state…With reference to the emotional state sensors, it is noted that for instance the emotional state can be obtained on the basis of (i) brain related parameter(s) and/or (ii) appearance related parameter(s) and/or other parameter(s). ” [0109]) 
comparing the affective-cognitive load with one of more thresholds to determine a user readiness state associated with the user; (“the mental state of the person can be obtained with high accuracy… the estimation of the emotional state can be optionally combined with the detection of a cognitive state in order to further increase the accuracy in the estimation of the overall mental state.” [0134], “the overall mental state can be more accurately assessed based on both the estimated cognition and the estimated emotion; thus, a safer driving can be obtained (since the vehicle driving is assisted when it is really needed) thanks to a more accurate estimation of the mental state.” [0139], “a learning data updating unit that compares an emotion value estimated by the emotion estimation unit with a range of correct values for the emotion, and updates the learning data stored in the memory based on a result of the comparison.” [0013], “a cognitive state estimating unit configured to determine a cognitive state of the subject based on further information indicating an activity of the subject” [0021] This shows that the emotional value and the cognitive value of a user, which make up the mental state, can be determined and compared to threshold values that are stored in data in order to determine the overall mental state, or affective-cognitive load of a user. 
modifying a vehicle operation to assist the user in performing a driving action to a degree that corresponds to the user readiness state; (“in applications like promoting drive safety, automatic systems can automatically react when a potential hazardous situation is detected, wherein the hazardous situation is linked to the detection of a mental state deemed as hazardous. Thus, if the mental state can be more accurately determined, the automatic reaction can more accurately obtained, and an increased safety achieved.” [0134], “in the case of driving a vehicle, a driving assistance can be provided based on the accurately estimated emotion, e.g. the driving assistance can be provided when actually needed in correspondence of a certain estimated emotion; as a result, safer driving can be achieved.” [0006]) 
at least one sensor configured to acquire sensor data; (“An example of the sensor for obtaining LoS is represented by a camera and an image processing unit (either integrated or separated from the camera), wherein the camera and/or the processing unit are differently set in order to acquire a signal related to the cognitive state” [0109]) 
a memory storing a user readiness application; (“obtains information indicating an activity of the subject, and generates learning data representing a relationship between the obtained information indicating the emotion of the subject and the obtained information indicating the activity of the subject and stores the learning data into a memory” [0007]) 
a processor that is coupled at least to the memory; (“An emotion estimation method implemented by an emotion estimation apparatus including a processor and a memory” [0053]) 
combining a weighted version of the cognitive load and a weighted version of the affective load, to generate an affective-cognitive load; (“a mental state can be modeled by a combination of a cognitive state and an emotional state of a person…The cognitive state is directly measureable, since it directly relates to the execution of a task by the person… emotional states of a person are presumed to be hard wired and physiologically (i.e. not culturally) distinctive; further, being based also on arousal (i.e. a reaction to a stimuli), emotions can be indirectly obtained from measurements of physiological parameters objectively obtained by means of suitable sensors” [0106]) where mental state is comparable to the affective-cognitive load as it is the combination of cognitive and affective state of a person. 
However, while Kotake teaches the combination of a cognitive load and affective load to generate an affective-cognitive load, it does not explicitly teach the cognitive and affective load being weighted. Mahmoud teaches the determination of the loads using weights (“Weights adjust the output of one layer as it is fed to the next layer. When the final layer is reached, the output of the final layer can be a facial expression, a cognitive state, a mental state, a characteristic of a voice, and so on. The facial expression can be identified using a hidden layer from the one or more hidden layers. The weights can be provided on inputs to the multiple layers to emphasize certain facial features within the face. The convolutional neural network can be trained to identify facial expressions, voice characteristics, etc. The training can include assigning weights to inputs on one or more layers within the multilayered analysis engine. One or more of the weights can be adjusted or updated during training.” [0108]) Mahmoud shows that the cognitive and affective states of a user can be determined using weights that can be adjusted based on stored and gathered information. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system with Mahmoud’s weighted loads in order to improve the mental state estimation because (“The determinations of cognitive states and the vehicle manipulations directly benefit vehicle operator or passenger convenience and comfort, improve road safety, enhance transportation experiences, etc. Further, collecting cognitive state data enables manipulation of vehicle operating characteristics and vehicle environmental experiences for the operators and passengers” See Mahmoud [0036]). 

With respect to claims 3, 12, and 17, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claims 1, 11, and 16. 
Kotake and Mahmoud teach a cognitive and emotional state estimation system of claims 1, 11, and 16. Kotake further teaches the sensor data comprises image data; (“An example of the sensor for obtaining LoS is represented by a camera and an image processing unit (either integrated or separated from the camera)” [0109]) 

With respect to claims 4 and 18, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claims 1 and 16. 
Kotake and Mahmoud teach a cognitive and emotional state estimation system of claims 1 and 16. Kotake further teaches: 
the affective load comprises an arousal value and a valence value; (“the information indicating an emotion of a subject is preferably expressed in a two-dimensional coordinate system having a first axis representing an arousal state and a second axis representing a valence state, and the estimated current emotion is output as values corresponding to the arousal state and the valence state.” [0151]) 
the step of combining the weighted version of the cognitive load and the weighted version of the affective load comprises combining the weighted version of the cognitive load and at least one of a weighted version of the arousal value or a weighted version of the valence value; (“the control unit of the apparatus according to the present embodiment is configured to provide a degree of control of the manufacturing line inversely corresponding to at least one amongst a degree of estimated arousal and a degree of estimated valence included in the estimated current emotion. By degree is herein meant a level of production or productivity for the manufacturing line, e.g. dependent on the speed of operation/movement of one or more of its components, wherein the degree of production/productivity is changed in a way that is inverse to degree of the emotional state and/or degree of cognitive state” [0208]) 
However, while Kotake teaches the combination of a cognitive load and affective load to generate an affective-cognitive load, it does not explicitly teach the arousal or valence value being weighted. Mahmoud teaches the determination of the loads using weights (“Based on the facial action detected, a variety of parameters can be determined, including affect valence, spontaneous reactions, facial action units, and so on. The parameters that are determined can be used to infer or predict emotional, mental, and cognitive states.” [0079], “Weights adjust the output of one layer as it is fed to the next layer. When the final layer is reached, the output of the final layer can be a facial expression, a cognitive state, a mental state, a characteristic of a voice, and so on. The facial expression can be identified using a hidden layer from the one or more hidden layers. The weights can be provided on inputs to the multiple layers to emphasize certain facial features within the face. The convolutional neural network can be trained to identify facial expressions, voice characteristics, etc. The training can include assigning weights to inputs on one or more layers within the multilayered analysis engine. One or more of the weights can be adjusted or updated during training.” [0108]) Mahmoud shows that the facial expression and a valence value of a user can be determined using weights that can be adjusted based on stored and gathered information. Weights can be used for determining the cognitive load and the valence value of a user and they are combined in order to find the affective-cognitive load. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system with Mahmoud’s weighted loads in order to improve the mental state estimation because (“The determinations of cognitive states and the vehicle manipulations directly benefit vehicle operator or passenger convenience and comfort, improve road safety, enhance transportation experiences, etc. Further, collecting cognitive state data enables manipulation of vehicle operating characteristics and vehicle environmental experiences for the operators and passengers” See Mahmoud [0036]). 

With respect to claim 5, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claim 4. 
Kotake and Mahmoud teach a cognitive and emotional state estimation system of claim 4. Kotake does not teach, but Mahmoud further teaches the step of combining the weighted version of the cognitive load and the weighted version of the affective load includes applying a Weibull distribution function based on the weighted version of the cognitive load and the weighted version of the arousal value; (“Weights adjust the output of one layer as it is fed to the next layer. When the final layer is reached, the output of the final layer can be a facial expression, a cognitive state, a mental state, a characteristic of a voice, and so on. The facial expression can be identified using a hidden layer from the one or more hidden layers. The weights can be provided on inputs to the multiple layers to emphasize certain facial features within the face. The convolutional neural network can be trained to identify facial expressions, voice characteristics, etc. The training can include assigning weights to inputs on one or more layers within the multilayered analysis engine. One or more of the weights can be adjusted or updated during training.” [0108]) Mahmoud shows that the cognitive and affective states of a user can be determined using weights that can be adjusted based on stored and gathered information. Then a distribution function can be applied based on the weighted data. (“The analysis of the one or more video frames can be based on one or more classifiers. A classifier can be an algorithm, heuristic, function, or piece of code that can be used to identify into which of a set of categories a new or existing observation, sample, datum, etc. should be placed. The decision to place an observation into a category can be based on training the algorithm or piece of code by analyzing a known set of data, known as a training set. The training set can include data for which category memberships of the data can be known” [0071], “Classification can be based on various types of algorithms, heuristics, codes, procedures, statistics, and so on. Many techniques exist for performing classification. This classification of one or more observations into one or more groups can be based on distributions of the data values, probabilities” [0072], 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system with Mahmoud’s distribution algorithm in order to improve the emotion estimation because (“The determinations of cognitive states and the vehicle manipulations directly benefit vehicle operator or passenger convenience and comfort, improve road safety, enhance transportation experiences, etc. Further, collecting cognitive state data enables manipulation of vehicle operating characteristics and vehicle environmental experiences for the operators and passengers” See Mahmoud [0036]) and “use multiple learning algorithms to obtain better predictive performance” See Mahmoud [0067]).

With respect to claims 6 and 13, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claims 1 and 11. 
Kotake and Mahmoud teach a cognitive and emotional state estimation system of claims 1 and 11. Kotake further teaches: 
determining one or more eye parameters from image data included in the sensor data; (“Facial image analysis of facial expression(s) (as captured for instance by a camera): for instance, using pixel information such as RGB value and intensities, one or more parameters including the angles of the eyebrows, the angle of the mouth, the degree of mouth opening, and/or the degree of eye openings are calculated” [0113], “The eye movement EM, e.g. by measuring the eye movement speed and the pupil size (e.g. based on captured images(s) or video(s) on a subject)” [0129]
computing the cognitive load from the one or more eye parameters; (“LoS (Line of Sight) measurements can be performed for estimating or determining the cognitive state and/or the emotion state… the camera and/or the processing unit are differently set in order to acquire a signal related to the cognitive state (e.g. any one or a combination of the following examples: the position of LoS, the track of LoS, the LoS speed, the speed of following objects by the eye(s), the congestion angle, and/or the angle of field of vision, etc.)” [0109]) 
determining a pre-defined emotion from the sensor data; (“image recognition for recognizing facial expressions or patterns of facial expressions that are associated to a certain emotional state… LoS (Line of Sight) measurements can be performed for estimating or determining the cognitive state and/or the emotion state… a signal related to the emotion state (any one or a combination of the following examples: size of pupils, number of blinks, etc.)” [0109]) 
identifying an arousal value corresponding to the pre-defined emotion; (“Facial image analysis of facial expression(s) (as captured for instance by a camera)… the emotion can then be determined (preferably, automatically by a hardware/software unit) based on the combination of one or more such parameters using available set of templates defining the relationship between those parameters and emotions” [0113], “output values may be an arousal value and a valence value (the coordinates in the two-dimensional system), or the variation in the arousal value and valence value. In other words, the estimated emotions are estimated as sets of arousal value and valence value” [0151]) 
identifying a valence value corresponding to the pre-defined emotion; (“Facial image analysis of facial expression(s) (as captured for instance by a camera)… the emotion can then be determined (preferably, automatically by a hardware/software unit) based on the combination of one or more such parameters using available set of templates defining the relationship between those parameters and emotions” [0113], “output values may be an arousal value and a valence value (the coordinates in the two-dimensional system), or the variation in the arousal value and valence value. In other words, the estimated emotions are estimated as sets of arousal value and valence value” [0151])
the arousal value and the valence value are included in the affective load; “output values may be an arousal value and a valence value (the coordinates in the two-dimensional system), or the variation in the arousal value and valence value. In other words, the estimated emotions are estimated as sets of arousal value and valence value” [0151])

With respect to claim 7, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claim 1. 
Kotake and Mahmoud teach a cognitive and emotional state estimation system of claim 1. Kotake further teaches the step of modifying the vehicle operation to assist the user in performing the driving action to the degree that corresponds to the user readiness state comprises causing an advanced driver assistance system (ADAS) to generate an operating parameter to dynamically activate the vehicle operation; (“in applications like promoting drive safety, automatic systems can automatically react when a potential hazardous situation is detected, wherein the hazardous situation is linked to the detection of a mental state deemed as hazardous. Thus, if the mental state can be more accurately determined, the automatic reaction can more accurately obtained, and an increased safety achieved.” [0134], “in the case of driving a vehicle, a driving assistance can be provided based on the accurately estimated emotion, e.g. the driving assistance can be provided when actually needed in correspondence of a certain estimated emotion; as a result, safer driving can be achieved.” [0006], “wherein said driving assistance includes any or any combination amongst active control of the vehicle by the assisting unit during driving, and providing a driver of the vehicle with at least a feedback during driving” [0064]) where, based on the determined user readiness state, the ADAS provides active assistance in dynamically activating the vehicle operation. 

With respect to claim 9, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claim 1. 
Kotake and Mahmoud teach a cognitive and emotional state estimation system of claim 1. Kotake further teaches causing, based on the user readiness state, the output signal causes at least one notification message to be emitted from the output device; (“The feedback may be represented for instance by one or more messages (in the form of text, audio, and/or video, etc.) suggesting certain activities to undertake or lifestyle to follow, or one or more stimuli signals induced on the subject (for instance, audio/video signal to induce stimulation on the subject, and/or an electric signal inducing stimulation on the subject, etc.). For example, the feedback may be provided when the estimated arousal value and/or the estimated valence value meet a predetermined condition” [0213]) This shows that feedback, such as a notification, can be sent to the user based on the user readiness state, which is determined with using the arousal and valence values that are measured from a user. 

With respect to claim 10, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claim 1. 
Kotake and Mahmoud teaches a cognitive and emotional state estimation system of claim 1. Kotake further teaches causing, based on the user readiness state, the output signal causes one or more lights to change brightness; (“The feedback may be represented for instance by one or more messages (in the form of text, audio, and/or video, etc.) suggesting certain activities to undertake or lifestyle to follow, or one or more stimuli signals induced on the subject (for instance, audio/video signal to induce stimulation on the subject, and/or an electric signal inducing stimulation on the subject, etc.). For example, the feedback may be provided when the estimated arousal value and/or the estimated valence value meet a predetermined condition” [0213]) This shows that light indications such as a visual notification can be displayed, therefore changing the light brightness, and can be outputted based on estimated arousal and valence values of a user, which determine a user readiness state. 

With respect to claim 14, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claim 11. 
Kotake and Mahmoud teach a cognitive and emotional state estimation system of claim 11. Kotake further teaches the sensor data comprises biometric data including at least one of a pupil size, a heart rate, a galvanic skin response, or a blood oxygenation level; (“The activity information can be obtained, as also later discussed, by other measurements like for instance based on any one or any combination of: Skin potential activity G, e.g. by measuring the galvanic skin response (GSR)… The eye movement EM, e.g. by measuring the eye movement speed and the pupil size (e.g. based on captured images(s) or video(s) on a subject)” [0127-0129], “the activity sensor can be a sensor capable of measuring heart electrical activity H, skin potential activity G, motion BM, activity amount Ex, etc” [0125]) 

With respect to claim 15, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claim 11. 
Kotake and Mahmoud teach a cognitive and emotional state estimation system of claim 11. Kotake further teaches:
computing, based on the sensor data, a second cognitive load associated with a second user within the environment; (“FIG. 12 shows how cognitive and emotional states can be measured by way of objective and repeatable measurements… An example of the sensor for obtaining LoS is represented by a camera and an image processing unit (either integrated or separated from the camera), wherein the camera and/or the processing unit are differently set in order to acquire a signal related to the cognitive state (e.g. any one or a combination of the following examples: the position of LoS, the track of LoS, the LoS speed, the speed of following objects by the eye(s), the congestion angle, and/or the angle of field of vision, etc.) or a signal related to the emotion state (any one or a combination of the following examples: size of pupils, number of blinks, etc.).” [0109]) 
computing, based on the sensor data, a second affective load associated with a second emotional state of the second user; (“FIG. 12 shows how cognitive and emotional states can be measured by way of objective and repeatable measurements… image recognition for recognizing facial expressions or patterns of facial expressions that are associated to a certain emotional state…With reference to the emotional state sensors, it is noted that for instance the emotional state can be obtained on the basis of (i) brain related parameter(s) and/or (ii) appearance related parameter(s) and/or other parameter(s). ” [0109])
comparing the aggregate affective-cognitive load with the one or more threshold to determine an aggregate user readiness state associated with both the user and the second user; (“the mental state of the person can be obtained with high accuracy… the estimation of the emotional state can be optionally combined with the detection of a cognitive state in order to further increase the accuracy in the estimation of the overall mental state.” [0134], “the overall mental state can be more accurately assessed based on both the estimated cognition and the estimated emotion; thus, a safer driving can be obtained (since the vehicle driving is assisted when it is really needed) thanks to a more accurate estimation of the mental state.” [0139], “a learning data updating unit that compares an emotion value estimated by the emotion estimation unit with a range of correct values for the emotion, and updates the learning data stored in the memory based on a result of the comparison.” [0013], “a cognitive state estimating unit configured to determine a cognitive state of the subject based on further information indicating an activity of the subject” [0021] This shows that the emotional value and the cognitive value of a user, which make up the mental state, can be determined and compared to threshold values that are stored in data in order to determine the overall mental state, or affective-cognitive load of a user.
causing one or more actions to occur based on the aggregate user readiness state; (“in applications like promoting drive safety, automatic systems can automatically react when a potential hazardous situation is detected, wherein the hazardous situation is linked to the detection of a mental state deemed as hazardous. Thus, if the mental state can be more accurately determined, the automatic reaction can more accurately obtained, and an increased safety achieved.” [0134])
combining a weighted version of the second cognitive load and a weighted version of the affective load to generate a second affective-cognitive load; (“a mental state can be modeled by a combination of a cognitive state and an emotional state of a person…The cognitive state is directly measureable, since it directly relates to the execution of a task by the person… emotional states of a person are presumed to be hard wired and physiologically (i.e. not culturally) distinctive; further, being based also on arousal (i.e. a reaction to a stimuli), emotions can be indirectly obtained from measurements of physiological parameters objectively obtained by means of suitable sensors” [0106]) where mental state is comparable to the affective-cognitive load as it is the combination of cognitive and affective state of a person.
However, while Kotake teaches the combination of a cognitive load and affective load to generate an affective-cognitive load, it does not explicitly teach the cognitive and affective load being weighted. Mahmoud teaches the determination of the loads using weights (“Weights adjust the output of one layer as it is fed to the next layer. When the final layer is reached, the output of the final layer can be a facial expression, a cognitive state, a mental state, a characteristic of a voice, and so on. The facial expression can be identified using a hidden layer from the one or more hidden layers. The weights can be provided on inputs to the multiple layers to emphasize certain facial features within the face. The convolutional neural network can be trained to identify facial expressions, voice characteristics, etc. The training can include assigning weights to inputs on one or more layers within the multilayered analysis engine. One or more of the weights can be adjusted or updated during training.” [0108]) Mahmoud shows that the cognitive and affective states of a user can be determined using weights that can be adjusted based on stored and gathered information. 
Although Kotake teaches the process of determining cognitive and emotional state, Kotake does not teach this process being associated with a second user. However, Mahmoud further teaches: 
combining the affective-cognitive load and the second affective-cognitive load to generate an aggregate affective-cognitive load; “collecting cognitive state data enables manipulation of vehicle operating characteristics and vehicle environmental experiences for the operators and passengers.” [0036], “The flow 200 includes generating a combined cognitive metric 240 for the vehicle occupant and the one or more additional occupants.” [0048]. “The aggregated cognitive state data can be determined for an occupant of the first vehicle, other occupants of the first vehicle, occupants of the additional vehicles, etc. The aggregated cognitive state can be used to determine an aggregated mental state, an aggregated emotional state, an aggregated mood, and so on” [0050]) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system with Mahmoud’s aggregated weighted cognitive and emotional state estimation with a second user because (“The determinations of cognitive states and the vehicle manipulations directly benefit vehicle operator or passenger convenience and comfort, improve road safety, enhance transportation experiences, etc. Further, collecting cognitive state data enables manipulation of vehicle operating characteristics and vehicle environmental experiences for the operators and passengers” See Mahmoud [0036]). 

Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotake et al. (US 20190239795 A1) in view Mahmoud et al. (US 20190197330 A1) and Spasojevic et al. (US 10399575 B2). 
Regarding claims 19-22: 
With respect to claim 19, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claim 16. 
Kotake and Mahmoud teach a cognitive and emotional state estimation system of claim 16. Kotake does not teach but Spasojevic teaches the affective-cognitive load-based device is included in an advanced driver assistance system (ADAS) of a vehicle; (many drivers do not recognize when their cognitive loads increase past a comfortable level and they begin to exhibit unsafe driving behaviors associated with distracted driving. For this reason, the ADAS 250 includes, without limitation, a cognitive load driving assistant 260.” (column 14, lines 63-67))
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system and Mahmoud’s weighted cognitive and affective load with Spasojevic’s ADAS system because (“the functionality included in the ADAS 250 may supplement, enhance, and/or automate functionality provided by other components included in the vehicle to decrease the likelihood of accidents or collisions in challenging conditions and/or driving scenarios.” See Spasojevic (column 4, lines 50-54).

With respect to claim 20, Kotake in combination with Mahmoud and Spasojevic, as shown in the rejection above, discloses the limitations of claim 19. 
Kotake, Mahmoud, and Spasojevic teach a cognitive and emotional state estimation system of claim 19. Kotake teaches the processor configured to modify a vehicle operation comprises causing the ADAS to generate at least one ADAS parameter to dynamically activate the vehicle operation; (“the cognitive load driving assistant 260 may work in conjunction with the navigation subsystem 246 and/or other elements included in the ADAS 250 to increase driving safety based on one or more predictive heuristics… upon detecting elevated cognitive loads of the driver or nearby drivers, the cognitive load driving assistant 260 could modify one or more ADAS parameters to increase the conservatism of the ADAS 250” (column 8, lines 51-66), “The ADAS 250 includes functionality that is designed to increase driver safety and/or automate driving tasks. For example, and without limitation, in various embodiments, the ADAS 250 may provide hill descent control, automatic parking, and the like. Notably, the functionality included in the ADAS 250 may supplement, enhance, and/or automate functionality provided by other components included in the vehicle to decrease the likelihood of accidents or collisions in challenging conditions and/or driving scenarios.” (column 4, lines 46-54)). This shows that the ADAS can take active control of the vehicle operation. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system and Mahmoud’s weighted cognitive and affective load with Spasojevic’s ADAS system because (“the functionality included in the ADAS 250 may supplement, enhance, and/or automate functionality provided by other components included in the vehicle to decrease the likelihood of accidents or collisions in challenging conditions and/or driving scenarios.” See Spasojevic (column 4, lines 50-54).

With respect to claim 21, Kotake in combination with Mahmoud, as shown in the rejection above, discloses the limitations of claim 1. 
Kotake and Mahmoud teach a cognitive and emotional state estimation system of claim 1. Kotake does not teach, but Spasojevic teaches wherein the step of modifying the vehicle operation causes the affective-cognitive load to transition into a target affective-cognitive load threshold range; (“the cognitive load driving assistant 260 attempts to maintain the current cognitive load below the threshold represented by the baseline cognitive load” (column 9, lines 32-35)) This shows that during the operation of the vehicle, the system keeps track of the affective-cognitive load of the user in real-time to transition or maintain it to a certain range. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system and Mahmoud’s weighted cognitive and affective load with Spasojevic’s cognitive load maintaining because (“the functionality included in the ADAS 250 may supplement, enhance, and/or automate functionality provided by other components included in the vehicle to decrease the likelihood of accidents or collisions in challenging conditions and/or driving scenarios.” See Spasojevic (column 4, lines 50-54). 

With respect to claim 22, Kotake in combination with Mahmoud and Spasojevic, as shown in the rejection above, discloses the limitations of claim 1. 
Kotake, Mahmoud, and Spasojevic teach a cognitive and emotional state estimation system of claim 1. Kotake and Mahmoud does not teach, but Spasojevic teaches wherein the step of comparing the affective-cognitive load to the one or more thresholds comprises comparing the affective-cognitive load to a minimum threshold and a maximum threshold defining a target affective-cognitive load threshold range; (“the cognitive load driving assistant 260 attempts to maintain the current cognitive load below the threshold represented by the baseline cognitive load” (column 9, lines 32-35)) which shows a maximum threshold for the cognitive load, and (“determining that the current cognitive load exceeds a baseline cognitive load; and in response, causing one or more actions to occur that are intended to reduce the current cognitive load associated with the driver.” (column 2, lines 11-15)) which shows that there is a minimum threshold for the cognitive load. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the instant application to have combined Kotake’s cognitive and emotional state estimation system and Mahmoud’s weighted cognitive and affective load with Spasojevic’s cognitive load maintaining because (“the functionality included in the ADAS 250 may supplement, enhance, and/or automate functionality provided by other components included in the vehicle to decrease the likelihood of accidents or collisions in challenging conditions and/or driving scenarios.” See Spasojevic (column 4, lines 50-54). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine N Huynh whose telephone number is (571)272-9980. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE NGUYEN HUYNH/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662